Title: From Thomas Jefferson to George Rogers Clark, 29 September 1780
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Richmond Sepr. 29. 1780

I sincerely congratulate you on your late Victory over the Shawanese and am sorry a want of Provisions prevented its being improved as far as it was capable of improvement. I hope those Savages will be taught to fear, since they cannot be taught to keep faith. Crocketts reinforcement will perhaps enable you with the occasional aids of Volunteers to give them so little rest as to induce them to remove beyond our mutual interference. His delay has been hitherto occasioned by those wants of Cloathing and Money which now encrease on us daily and cramp and suppress every effort. Mr. Randolph’s stay here has given him an Opportunity of becoming so fully acquainted with our situation that I need not put it on Paper. The loss of Charles Town and defeat of Genl. Gates left us a powerful enemy in the South without an Army to oppose them. We had to raise, clothe, equip and subsist an Army without a Shilling of Money. You will judge from this whether our difficulties in the Eastern quarter are far short of yours in the Western. I have written to Genl. Washington on the subject of an attempt against Detroit, and asked from him nothing more than such a releif from other continental Calls as will enable us to spare so much Money as may be necessary for that enterprise and to have this considered as a Continental Expence. I have ventured to assure him that with the Regulars you will have; you can raise Volunteers enough to reduce the place, and that we can furnish every article, except Powder, if they will only leave us at liberty to apply our Money for that purpose. While I wait for his Answer, Capt. Moore is authorised to purchase all the flour he can in the Vicinities of Fort Pitt, for which purpose we furnish him with £10,000. and an instrument of assurance to the Sellers that they shall be paid as soon as the approaching Session of Assembly shall have had time to provide supplies. We wished he would have undertaken the office of Commissary for you to have continued in the neighbourhood of Pittsburg and supplyed you regularly from thence, calling on us  for Money. As he is not disposed to do it I am to desire you will appoint from time to time such person as you can rely on notifying always the appointment to us. The Accounts of expences incurred in your expedition must by law be settled with the Auditors here. Capt. Moore seems to think wild Meat may be got in sufficient quantity with you if Money is furnished. If this be the case whatever sum it shall be in our power to spare you, will go much further towards your support in this way than if invested in Cattle on this side the Alleghaney and driven to you. If you will point out the mode and measure of supplies for your purposes we will endeavor to comply with them as far as we shall be able.
I am Sir with great respect & esteem Your most obedt. servt.,

Th: Jefferson

